                   Case 20-50627-LSS              Doc 56       Filed 11/10/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



In re:                                                               Chapter 7
                                                                     Case No. 18-11535 (LSS)
THE ART INSTITUTE OF PHILADELPHIA
LLC, et al.,1                                                        (Jointly Administered)
                      Debtors.




1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): American Education Centers, Inc. (6160); Argosy Education Group, Inc. (5674); Argosy
University of California LLC (1273); Brown Mackie College - Tucson, Inc. (4601); Education Finance III LLC
(2533); Education Management LLC (6022); Education Management II LLC (2661); Education Management
Corporation (9571); Education Management Holdings II LLC (2529); Higher Education Services II LLC (3436);
Miami International University of Art & Design, Inc. (1065); South Education – Texas LLC (2573); South
University of Florida, Inc. (9226); South University of Michigan, LLC (6655); South University of North Carolina
LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University,
LLC (7090); Stautzenberger College Education Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San
Francisco, Inc. (9487); The Art Institutes International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC
(1597); The Art Institute of Austin, Inc. (3626); The Art Institute of California-Hollywood, Inc. (3289); The Art
Institute of California-Inland Empire, Inc. (6775); The Art Institute of California - Los Angeles, Inc. (4215); The Art
Institute of California-Orange County, Inc. (6608); The Art Institute of California-Sacramento, Inc. (6212); The Art
Institute of Charleston, Inc. (6048); The Art Institute of Charlotte, LLC (4912); The Art Institute of Colorado, Inc.
(3062); The Art Institute of Dallas, Inc. (9012); The Art Institute of Fort Lauderdale, Inc. (0255); The Art Institute
of Houston, Inc. (9015); The Art Institute of Indianapolis, LLC (6913); The Art Institute of Las Vegas, Inc. (6362);
The Art Institute of Michigan, Inc. (8614); The Art Institute of Philadelphia LLC (7396); The Art Institute of
Pittsburgh LLC (7441); The Art Institute of Portland, Inc. (2215); The Art Institute of Raleigh-Durham, Inc. (8031);
The Art Institute of St. Louis, Inc. (9555); The Art Institute of San Antonio, Inc. (4394); The Art Institute of Seattle,
Inc. (9614); The Art Institute of Tampa, Inc. (6822); The Art Institute of Tennessee-Nashville, Inc. (5359); The Art
Institute of Virginia Beach LLC (2784); The Art Institute of Washington, Inc. (7043); The Art Institutes
International II LLC (9270); The Illinois Institute of Art at Schaumburg, Inc. (3502); The Illinois Institute of Art,
Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The New England Institute of Art, LLC (7798);
The University of Sarasota, Inc. (5558);Western State University of Southern California (3875).




RLF1 24287727v.1
                   Case 20-50627-LSS          Doc 56      Filed 11/10/20      Page 2 of 3




GEORGE L. MILLER, Chapter 7 Trustee,

                                 Plaintiff,

                            v.                                 Adv. Proc. No. 20-50627 (LSS)
TODD S. NELSON, JOHN R. McKERNAN,
SAMUEL C. COWLEY, EDWARD WEST,
MARK A. McEACHEN, FRANK JALUFKA,
J. DEVITT KRAMER, MARK NOVAD, JOHN
DANIELSON, AND MICK BEEKHUIZEN,

                                  Defendants.


     NOTICE OF SUBSTITUTION OF COUNSEL AND ENTRY OF APPEARANCE

        PLEASE TAKE NOTICE that Paul C. Kingsbery, Carla G. Graff and Dechert, LLP,

1095 Avenue of the Americas, New York, NY 10036 and 2929 Arch Street, Philadelphia, PA

19102, hereby withdraw as counsel for defendants John R. McKernan, Edward West, and Mick

Beekhuizen (the “Directors and/or Officers”).

        PLEASE TAKE FURTHER NOTICE that Michael L. Kichline, now of Morgan,

Lewis & Bockius LLP, 1701 Market St., Philadelphia, PA 19103, remains as counsel to the

Directors and/or Officers in the above-captioned adversary proceeding.2

                              [Remainder of page intentionally left blank]




2
  Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, Delaware 19801, has
served and will continue to serve as counsel to the Directors and/or Officers in the above-captioned adversary
proceeding.




RLF1 24287727V.1                                      2
                   Case 20-50627-LSS   Doc 56   Filed 11/10/20   Page 3 of 3




Dated: November 10, 2020
       Wilmington, Delaware

/s/ Paul C. Kingsbery                                /s/ J. Zachary Noble
Paul C. Kingsbery, pro hac vice                      Marcos A. Ramos (No. 4450)
DECHERT LLP                                          Brett M. Haywood (No. 6166)
1095 Avenue of the Americas                          J. Zachary Noble (No. 6689)
New York, NY 10036                                   RICHARDS, LAYTON & FINGER, P.A.
Telephone: (212) 641-6553                            One Rodney Square
Facsimile: (212) 314-0082                            920 North King Street
Email: paul.kingsbery@dechert.com                    Wilmington, DE 19801
                                                     Telephone: (302) 651-7700
                                                     Facsimile: (302) 651-7701
-and-
                                                     Email: ramos@rlf.com
                                                              haywood@rlf.com
Carla G. Graff, pro hac vice                                  noble@rlf.com
DECHERT LLP
2929 Arch Street                                     - and -
Philadelphia, PA 19102
Telephone: (215) 994-4000                            Michael L. Kichline, pro hac vice
Facsimile: (215) 994-2222                            MORGAN, LEWIS & BOCKIUS LLP
Email: carla.graff@dechert.com                       1701 Market St.
                                                     Philadelphia, PA 19103
Withdrawing Attorneys for Defendants                 Telephone: (215) 963-5000
John R. McKernan, Edward West, and                   Facsimile: (215) 963-5001
Mick Beekhuizen                                      Email: michael.kichline@morganlewis.com

                                                     Counsel for Defendants John R. McKernan,
                                                     Edward West, and Mick Beekhuizen




RLF1 24287727V.1                            3
